DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 April 2021 was filed after the mailing date of the non-final Office action on 04 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.
The information disclosure statement (IDS) submitted on 01 June 2021 was filed after the mailing date of the non-final Office action on 04 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Specification



The disclosure is objected to because of the following informalities:  
Abstract, line 2, “fiducials” should be replaced by --fiducial markers--.
Abstract, line 5, “fiducials” should be replaced by --fiducial markers--.
Abstract, line 6, “fiducials” should be replaced by --fiducial markers--.
Abstract, line 6, “the” before “array” should be replaced by --an--.
Appropriate correction is required.
An amended abstract should be provided on a separated sheet of paper.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 should be amended as follows:
11. (Currently amended) The array of claim 1, further comprising:
the biological samples in the locations, wherein the biological samples comprise nucleic acid sequences.
Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Currently amended) A method, comprising: 
accessing image data encoding successive images of biological samples disposed at locations on a support, the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging, the image data further encoding successive images of fiducial features on the support having fluorescent material that responds in the successive cycles of fluorescent imaging, wherein the fiducial features are disposed on the support in a non- rectilinear layout; 
registering, for the successive images of the biological samples, the locations on the support by a reference to the successive images of the fiducial features on the support; and 
processing the registered successive images of the biological samples to transform of the biological samples to sequence data.
Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities: 
Claim 19 should be amended as follows:
19. (Currently amended) The method of claim 18, further comprising:
characterizing molecules having tags at the locations on the support in each of the registered successive images of the biological samples.
Appropriate correction is required.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites an intended use of the support.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory 

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-16 of co-pending Application No. 16/482,638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6-12, 14, and 15 are anticipated by claims 1-3 and 8-16 of co-pending Application No. 16/482,638.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, claims 1-3 of co-pending Application No. 16/482,638 claim an array that comprises:
a support having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent 
fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging, 
wherein the fiducial features are disposed on the support in a non-rectilinear (triangular or hexagonal) layout.
With respect to claim 2, claims 1-3 of co-pending Application No. 16/482,638 claim the array of claim 1, wherein the non-rectilinear (hexagonal) layout comprises positions of the fiducial feature that are at different X distances from a first edge of the support and at different Y distances from a second, edge of the support, wherein the second edge is orthogonal to the first edge.
With respect to claim 3, claims 1-3 of co-pending Application No. 16/482,638 claim the array of claim 2, wherein the non-rectilinear layout comprises a hexagonal layout.
With respect to claim 6, claims 1-3 and 8 of co-pending Application No. 16/482,638 claim the array of claim 1, wherein the fluorescent material of the fiducial features is responsive to at least two different wavelengths of light used in the successive cycles of fluorescent imaging.
With respect to claim 7, claims 1-3 and 9 of co-pending Application No. 16/482,638 claim the array of claim 1, wherein the locations are disposed in a regular repeating pattern on the support.
With respect to claim 8, claims 1-3 and 10 of co-pending Application No. 16/482,638 claim the array of claim 7, wherein the objects disposed in the at least one depression are too large to be received in the locations of the support that receive the biological samples.
With respect to claim 9, claims 1-3 and 11 of co-pending Application No. 16/482,638 claim the array of claim 1, wherein the locations are disposed in a regular repeating pattern on the support.

With respect to claim 11, claims 1-3 and 13 of co-pending Application No. 16/482,638 claim the array of claim 1, wherein the biological samples comprise nucleic acid sequences.
With respect to claim 12, claims 1-3 and 14 of co-pending Application No. 16/482,638 claim the array of claim 1, wherein the fiducial features comprise adjacent but non-concentric shapes.
With respect to claim 14, claims 1-3 and 15 of co-pending Application No. 16/482,638 claim the array of claim 1, wherein the fiducial features are structured to produce image data encoding information.
With respect to claim 15, claims 1-3 and 16 of co-pending Application No. 16/482,638 claim the array of claim 1, further comprising: 
at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating or registering the support or the locations.
 
Response to Amendment
Applicant’s amendments filed 02 June 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn. 
Applicant’s amendments filed 02 June 2021 with respect to claims 1-4 and 6-15 have been fully considered.  The objection of claims 1-4 and 6-15 has been withdrawn.
Applicant’s amendments filed 02 June 2021 with respect to claims 2 and 3 have been fully considered.  The objections of claims 2 and 3 have been withdrawn.
Applicant’s amendments filed 02 June 2021 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 02 June 2021 with respect to claim 17 have been fully considered.  The objection of claim 17 has been withdrawn.
Applicant’s amendments filed 02 June 2021 with respect to claims 18-20 have been fully considered.  The objection of claims 18-20 has been withdrawn.
Applicant’s amendments filed 02 June 2021 with respect to claims 19 and 20 have been fully considered.  The objections of claims 19 and 20 have been withdrawn.
Applicant’s amendments filed 02 June 2021 with respect to claim 15 have been fully considered.  The rejection of claim 15 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 02 June 2021 with respect to claim 6 have been fully considered.  The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 02 June 2021 have been fully considered but they are not persuasive.
With respect to rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, applicant argued that claim 11 positively recites the biological samples after amendment.  This argument is nor persuasive because an inclusion of a material or an article 

Applicant’s arguments filed 02 June 2021 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 02 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/482,592 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 02 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/482,613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 02 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/482,653 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Vieceli et al. (U. S. Patent No. 10,540,783 B2) disclosed an image analysis for patterned objects.
Stern et al. (U. S. Patent No. 9,767,342 B2) disclosed methods and devices for reading micro-arrays.
Bonanni et al. (U. S. Patent No. 9,256,935 B2) disclosed a mapping transfer function for an automated biological sample-processing system.
Sonehara et al. (U. S. Patent No. 8,040,515 B2) disclosed a fluorescence detection apparatus comprising a prism and a method.
Hwang et al. (U. S. Patent No. 7,941,279 B2) disclosed systems and methods for analyzing nano-reporters.
Garcia (U. S. Patent No. 7,769,548 B2) disclosed a micro-array analytical data stitching system and a method.
Gollier et al. (U. S. Patent No. 7,629,173 B2) disclosed an optical reader system and a method for monitoring and correcting lateral and angular misalignments of label-independent biosensors.
Frutos et al. (U. S. Patent No. 7,604,984 B2) disclosed a spatial-scanned optical-reader system and a method.
Kermani et al
Kira et al. (U. S. Patent No. 7,200,254 B2) disclosed a probe reactive chip, a sample analysis apparatus, and a method thereof.
Gentalen et al. (U. S. Patent No. 6,306,643 B1) disclosed methods of a genetic analysis of an array of pooled probes.
Ogura et al. (U. S. Patent No. 6,023,071 A) disclosed an image-reading apparatus.
Ogura (U. S. Patent No. 5,900,640 A) disclosed an image-reading apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884